     Case 2:10-cr-00067-ILRL-SS Document 83 Filed 04/21/21 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                CRIMINAL ACTION

VERSUS                                                  NO. 10-067

NICHOLAS COLLINS                                        SECTION: “B”


                             ORDER & REASONS

   Before     the   court   are    petitioner’s     opposed      motions   for

appointed counsel and for compassionate release (Rec. Doc. 79,

81). For the following reasons,

   IT IS ORDERED that the motions are DENIED.

   After pleading guilty to conspiracy to distribute and possess

with intent to distribute five (5) or more kilograms of cocaine

hydrochloride, in violation of 21 U.S.C. § 846; possession with

intent   to   distribute    five     (5)   or    more   grams    of    cocaine

hydrochloride,      in   violation    of    21    U.S.C.    §§    841(a)(1),

841(b)(1)(A); and felon in possession of a firearm, in violation

of 18 U.S.C. §§ 922(g)(1), 924(a)(2), defendant was sentenced to

240 months imprisonment for all counts, to be served concurrently.

Rec. Doc. 70 at 1-3. He was eventually imprisoned at the Yazoo

City Low Federal Correctional Institute, where he has served

approximately 98 months (41%) of his sentence. See id. at 2.

     Defendant requests appointment of counsel for the purpose of

assisting his efforts to secure either compassionate release or

home confinement. Rec. Doc. 79. However, his letter is also self-

                                      1
      Case 2:10-cr-00067-ILRL-SS Document 83 Filed 04/21/21 Page 2 of 6



described as a “plea for release.” Id. Defendant cites several

considerations in support of his request: he was born with asthma

and recently suffered from COVID-like symptoms for ten (10) days;

he has maintained a job, completed a vocational apprenticeship in

custodial maintenance, and finished “50%” of his sentence in good

behavior; he has plans to manage his brother’s cleaning business

following    his   release;    he   is   non-violent;      since   his    2010

incarceration, he has become a grandfather of five (5); his mother

is now 69 years old; and he has matured since his incarceration.

Id. Defendant concludes by expressing regret for his criminal

conduct and asking this Court for forgiveness and another chance.

Id. at 2.

      The government opposes defendant’s motion, arguing that he

has not established an extraordinary and compelling reason to

support the requested relief, a statutory requirement. Rec. Doc.

80.   Specifically,    the    government    points    to    the    Sentencing

Commission’s policy statement which specifies three categories of

“extraordinary and compelling reasons” for a sentence reduction:

medical conditions, age, and family. Id. The government argues

that defendant has failed to “identify how he fits into any of

these categories, much less satisfy his burden of proof.” Id. at

7.

      Generally, the right to appointed counsel extends only to the

first appeal of right. Pennsylvania v. Finley, 481 U.S. 551, 555

                                     2
       Case 2:10-cr-00067-ILRL-SS Document 83 Filed 04/21/21 Page 3 of 6



(1987). In the context of a motion to reduce a prison sentence,

the    Fifth    Circuit      has     held   that     there       is    no   statutory   or

constitutional right to appointed counsel. See United States v.

Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995). However, the Fifth

Circuit has provided that, “in the interest of justice,” a court

may    appoint       counsel    to   a   movant      for    compassionate        release,

notwithstanding the absence of any constitutional or statutory

right. United States v. Robinson, 542 F. 3d 1045, 1052 (5th Cir.

2008). Courts are “more likely to reach the correct resolution of

[the] issues . . . if [they] had attorneys on both sides,” and

therefore will appoint counsel “in the interest of justice” if the

motion “involve[s] complicated or unresolved issues.” Id.; see,

e.g., United States v. Joseph, No. CR 15-307, 2020 WL 3128845, at

*2    (E.D.    La.    June     12,   2020).       There    are    no    “complicated    or

unresolved” issues in the instant case. Accordingly, defendant’s

request for appointed counsel lacks merit.

       A court may consider a motion for compassionate release if

movant has either “exhausted all administrative rights to appeal”

the Bureau of Prison’s (“BOP”) failure to bring a motion on his

behalf, or if thirty (30) days have lapsed since the request was

received by the warden of the defendant’s facility. 18 U.S.C. §

3582(c)(1)(A). The warden at defendant’s facility received such a

request on June 20, 2020 and more than thirty (30) days has since

passed. Rec. Doc. 81 at 5. The court considers relevant factors

                                              3
      Case 2:10-cr-00067-ILRL-SS Document 83 Filed 04/21/21 Page 4 of 6



set out in 18 U.S.C. § 3553(a), 1 and if the court finds that (i)

“extraordinary and compelling reasons warrant such a reduction,”

and (ii) “that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission,” the court

may   reduce     a     defendant’s    prison       sentence.    18   U.S.C.   §

3582(c)(1)(A).

      The Sentencing Commission issued relevant guidance describing

circumstances        that    constitute       “extraordinary   and   compelling

reasons” to reduce a sentence: (1) medical condition(s) of the

defendant (terminal illnesses or debilitating conditions), (2) age

of the defendant, (3) family circumstances, or (4) other reasons

as determined by the Director of the BOP. U.S. SENTENCING COMMISSION,

§ 1B1.13, Reduction in Term of Imprisonment Under 18 U.S.C. §

3582(c)(1)(A) (2018).

      Defendant’s general fear of COVID-19 and his asthma diagnosis

are   insufficient      to   constitute       “extraordinary   and   compelling

reasons.” Defendant asserts that he was born with asthma and that

he was sick for approximately ten (10) days with “all the symptoms

of COVID-19.” Id. As the government points out, “he has not stated



1
  The relevant factors to consider under § 3553(a) are: (1) the nature and
circumstances of the offense and the history and characteristics of the
defendant; (2) the need for the sentence to reflect the severity of the offense,
promote respect for the law, provide just punishment, afford adequate
deterrence, protect the public, and provide the defendant with needed education,
training, and medical care; (3) other pertinent policy statements from the
Sentencing Commission; (4) the need to avoid unwarranted disparities among like
defendant; and (5) the need for restitution. See 18 U.S.C. § 3553(a).

                                          4
      Case 2:10-cr-00067-ILRL-SS Document 83 Filed 04/21/21 Page 5 of 6



or established with any medical records that he is positive for

COVID-19 or continues to suffer from its symptoms.” Rec. Doc. 81

at 7. Furthermore, defendant “does not state whether or to what

extent he still suffers from [asthma],” and his medical records

reflect that he denied having any asthma attacks as an adult. Id.

at 10. A generalized claim of asthma, without more, does not

constitute an extraordinary and compelling reason to reduce a

sentence. See, e.g., United States v. Michele, No. CR 13-160, 2020

WL 4676327, at *5 (E.D. La. Aug. 12, 2020) (determining that asthma

was   not   extraordinary    and   compelling    where    the   defendant’s

“medical records do not reflect that he has ever been treated for

asthma or complained of respiratory problems”); United States v.

Sonnier, No. CR 14-168, 2020 WL 4601638, at *3 (E.D. La. Aug. 11,

2020) (finding a generalized claim of “asthma and respiratory

conditions” insufficient where “the BOP medical records do not

reflect that they have manifested while [the defendant] has been

in BOP custody.”).

      Further, defendant’s health condition appears to be well-

managed within the prison’s medical unit. Rec. Doc. 82-1. It is

not as severe as others who sought similar relief. See United

States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020) (Affirming

denial of compassionate release of an inmate with an extraordinary

and compelling reason, i.e. a terminal illness, who served 14 years

of a 30-year sentence for a drug trafficking offense.). As found

                                     5
     Case 2:10-cr-00067-ILRL-SS Document 83 Filed 04/21/21 Page 6 of 6



in the latter case, releasing Collins at this time minimizes the

impact of his illegal conduct, the seriousness of his multiple

severe offenses, i.e. conspiracy and possession with intent to

distribute large quantities of cocaine hydrochloride and felon in

possession of a weapon, and his serious criminal history. A release

at this time has not been shown to promote respect for laws and

afford adequate deterrence to criminal conduct.

     New Orleans, Louisiana this 20th day of April, 2021



                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    6
